 
 
I 
111th CONGRESS 2d Session 
H. R. 4870 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2010 
Mr. Polis of Colorado (for himself, Mr. Andrews, Ms. Eddie Bernice Johnson of Texas, Mr. Carnahan, Mrs. Christensen, Ms. Clarke, Mr. Cleaver, Mr. Conyers, Mr. Cummings, Mr. Davis of Illinois, Mr. Delahunt, Mr. Ellison, Mr. Filner, Ms. Fudge, Mr. Al Green of Texas, Mr. Grijalva, Mr. Hastings of Florida, Mr. Hinchey, Ms. Hirono, Ms. Jackson Lee of Texas, Ms. Kilpatrick of Michigan, Ms. Lee of California, Mr. Meeks of New York, Mr. Moran of Virginia, Ms. Norton, Mr. Payne, Ms. Richardson, Mr. Rothman of New Jersey, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Sires, Mr. Thompson of Mississippi, Mr. Towns, Ms. Wasserman Schultz, Ms. Watson, and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To provide plant-based commodities under the school lunch program under the Richard B. Russell National School Lunch Act and the school breakfast program under the Child Nutrition Act of 1966, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy School Meals Act of 2010. 
2.Findings and purpose  
(a)FindingsCongress finds the following:  
(1)National Health and Nutrition Examination Surveys (1976–1980 and 2003–2006) conducted for the Centers for Disease Control and Prevention show that obesity prevalence increased from 5.0 percent to 12.4 percent in children aged 2 to 5 years, from 6.5 percent to 17.0 percent in those aged 6–11 years and from 5.0 percent to 17.6 percent in those aged 12 to 19 years.  
(2)A 2007 Department of Agriculture School Nutrition Dietary study found that an estimated 70 percent of schools serve meals that exceed recommended levels of saturated fat, which is linked to heart disease and other obesity-related chronic diseases, such as diabetes and some cancers.  
(3)The Centers for Disease Control and Prevention predicts one in three children born in the year 2000 will develop diabetes in his or her life.  
(4)A Yale University study of overweight and obese children found higher than normal blood sugar. Twenty-five percent of children age 4 to 10 had impaired glucose tolerance, suggesting diabetes may soon occur.  
(5)Healthy school meals are essential for protecting children from weight problems and other diet-related conditions; meals too high in fat and calories are found to contribute to weight and health problems.  
(6)The Department of Agriculture’s National Nutrient Database lists vegetables, fruits, whole grains, and legumes as being extremely low in saturated fat and containing no cholesterol.  
(7)The American Medical Association and the American Public Health Association have passed resolutions calling for plant-based foods including vegetables, fruits, legumes, grains, and healthful dairy alternative beverages to be included in school meals.  
(8)A rapidly increasing number of families in the United States opt for plant-based meals for health, ethical, or religious reasons.  
(9)The July 2009 Journal of the American Dietetic Association published an official position paper of the American Dietetic Association which concluded that plant-based diets are nutritionally adequate for everyone, including children, and provide health benefits when compared to other eating patterns.  
(10)Studies have shown that the bioavailability of calcium from soymilk fortified with calcium carbonate is equivalent to cow’s milk.  
(11)The Department of Agriculture includes fruits, vegetables, whole grains, and legumes in its commodities program, but these essential ingredients to healthy meals are often underutilized or unavailable to many schools.  
(12)Access to healthful plant-based school lunch options is essential to improving the health of America’s children. 
(b)PurposeThe purpose of this Act is to improve the health of America’s schoolchildren by raising the nutritional quality of food through the promotion of plant-based meals and healthful dairy alternative beverages in schools.  
3.Definitions In this Act: 
(1)Plant-based alternate protein productThe term plant-based alternate protein product means an alternate protein product that— 
(A)meets the nutritional requirements described in appendix A to part 210 of title 7 of the Code of Federal Regulations (as in effect on the date of the enactment of this Act); and 
(B)contains no animal-based foods, products, or byproducts. 
(2)Plant-based meat alternateThe term plant-based meat alternate means a meat alternate that— 
(A)meets the nutritional requirements described in paragraph (k)(1) of part 210.10 of title 7 of the Code of Federal Regulations (as in effect on the date of the enactment of this Act); and 
(B)contains no animal-based foods, products, or byproducts. 
(3)Plant-based entreeThe term plant-based entree means a combination of foods or a single food item offered as a main course that— 
(A)meets the nutritional requirements described in part 210.10 of title 7 of the Code of Federal Regulations (as in effect on the date of the enactment of this Act) as a meat alternate for food-based menu planning or protein requirement for nutrient-based menu planning for lunches that are reimbursable under the Richard B. Russell National School Lunch Act (20 U.S.C. 1751 et seq.); and 
(B)contains no animal-based foods, products, or byproducts. 
(4)SecretaryThe term Secretary means the Secretary of Agriculture.  
(5)Substitute for fluid milkThe term substitute for fluid milk means a nondairy fluid milk that is nutritionally equivalent to fluid dairy milk and meets the nutritional standards established by the Secretary, which shall include fortification of calcium, 6 or more grams of protein per 8-ounce serving, vitamin A, vitamin D, magnesium, phosphorus, potassium, riboflavin, and vitamin B12 to levels found in fluid dairy milk. 
4.Healthy School Meals Pilot Program 
(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary shall select school food authorities to participate in a pilot program that evaluates the use of plant-based alternate protein products and substitute for fluid milk products under the school meal programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).  
(b)Selection and Program Requirements 
(1)Selection RequirementsThe Secretary shall select school food authorities to participate in the pilot program under this section that are nationally representative of school food authorities in terms of size, geographic location, and socioeconomic levels of students served. 
(2)Program requirementsIn addition to the commodities delivered under section 6(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(b)), the Secretary shall deliver to the school food authorities selected to participate in the pilot program under this section, at no cost to the school food authorities, plant-based alternate protein products and substitute for fluid milk products for schools under the jurisdiction of such school food authorities for the preparation of daily meals under— 
(A)the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and 
(B)the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).  
(c)EvaluationNot later than 24 months after the date of the enactment of this Act the Secretary shall evaluate the pilot program conducted under this section to assess— 
(1)which plant-based alternate protein products and substitute for fluid milk products are superior with regard to— 
(A)cost-effectiveness; 
(B)marketability to school food authorities; 
(C)ease of preparation and use; and 
(D)acceptance by children participating in the school meal programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). 
(2)any other factors and outcomes associated with increasing the availability of plant-based alternate protein products and substitute for fluid milk products in schools, as determined by the Secretary. 
(d)FundsNot later than October 15, 2011, out of the funds in the Treasury not otherwise appropriated, the Secretary of Treasury shall transfer to the Secretary of Agriculture $4,000,000 to carry out this section. The Secretary of Agriculture shall be entitled to receive the funds and shall accept the funds, without further appropriation.  
5.Purchase of Plant-Based Commodities 
(a)Purchase of Plant-Based CommoditiesNot later than 24 months after the date of the enactment of this Act, in addition to the commodities delivered under section 6(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(b)), the Secretary shall deliver plant-based alternate protein products and substitute for fluid milk products that are determined to be superior according to the findings of the evaluation conducted under section 4(c) for use in— 
(1)the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and 
(2)the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).  
(b)TrainingThe Secretary shall provide training materials to schools and school food authorities on the nutritional benefits and preparation of plant-based meat alternates and alternate protein product commodities for schoolchildren. 
6. Commodity Assistance for Plant-Based Options 
(a)RulesNot later than 24 months after the date of the enactment of this Act, the Secretary shall promulgate rules that— 
(1)based on the most recent Dietary Guidelines published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), reflect specific recommendations, expressed in serving recommendations, for increased consumption of plant-based foods, including plant-based meat alternates and plant-based entrees, in school nutrition programs under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and 
(2)provide for the distribution— 
(A)to any school food authority in which at least two-thirds of the students served by the authority are offered a plant-based entree as a menu item on each daily school lunch menu, supplemental commodity assistance or cash in lieu thereof under section 14 of the Richard B. Russell National School Lunch Act 42 U.S.C. 1762a) that— 
(i)is not less than 25 percent of the total commodity assistance or cash in lieu thereof provided to the school food authority during the preceding school year; and 
(ii)shall be used by the authority to purchase entirely plant-based commodity food products or substitute for fluid milk products; 
(B)to each State educational agency in which a school food authority receives supplemental commodity assistance or cash in lieu thereof pursuant to paragraph (1), not more than 5 percent of such assistance or cash; and 
(C)of increased levels of supplemental commodity assistance or cash in lieu thereof to school food authorities pursuant to paragraph (1) as school food authorities increase the number of students who are offered a plant-based entree as a menu item on each daily school lunch menu. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
7.Substitute for fluid milk 
(a)AmendmentsSection 9(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1958(a)(2)(A)) is amended to read as follows: 
 
(2)Fluid Milk 
(A)In generalLunches served by schools participating in the school lunch program under this Act— 
(i)shall offer students fluid milk in a variety of fat contents; and  
(ii)may offer students flavored and unflavored fluid milk, lactose-free fluid milk, and a nondairy substitute for fluid milk. 
(B)Substitutes 
(i)Standards for substitutionA school shall substitute for the fluid milk provided under subparagraph (A)(i), a nondairy beverage that is nutritionally equivalent to fluid milk and meets nutritional standards established by the Secretary (which shall, among other requirements to be determined by the Secretary, include fortification of calcium, vitamin A, vitamin D, magnesium, phosphorus, potassium, riboflavin, and vitamin B12 to levels found in fluid dairy milk, and not less than 6 grams of protein per 8-ounce serving) for students who cannot consume fluid milk because of a disability or medical or other special dietary need.  
(ii)Excess expenses borne by school food authorityExpenses incurred in providing substitutions under this subparagraph that are in excess of expenses covered by reimbursements under this chapter shall be paid by the school food authority. . 
(b)Effective dateThe amendment made by subsection (a) shall take effect not later than 24 months after the date of the enactment of this Act.    
 
